SUPPLEMENT DATED MAY 3, 2010 TO PROSPECTUS DATED MAY 1, 2009 WEALTHQUEST III Group Unallocated Variable Annuity ISSUED BY AMERICAN NATIONAL INSURANCE COMPANY THROUGH ITS AMERICAN NATIONAL VARIABLE ANNUITY SEPARATE ACCOUNT As American National Insurance Company will observe the Thanksgiving and Christmas holidays by being closed for business on Friday, November 26, 2010, and Thursday and Friday, December 23 and 24, 2010, in the sub-section entitled “Contract Transactions” on page 24 is amended to read as follows: Surrenders and transfers requested by you and purchase payments made by you are processed only on Valuation Dates that American National Insurance Company is open for business.American National Insurance Company is closed for business on Friday, November 26, 2010, and Thursday and Friday, December 23 and 24, 2010, in observation of the Thanksgiving and Christmas holidays.On Valuation Dates American National Insurance Company is closed for business, only automated transactions (i.e. monthly deductions, periodic charges, dollar cost averaging program, portfolio rebalancing program, systematic withdrawal program) are processed.
